DETAILED ACTION
	This non-final office action is in response to communications filed on 3/29/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,712,720, in view of Karagiannis et al., “Power Grid Recovery After Natural Hazard Impact”.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
U.S. Patent No. 10,712,720
Claim 1:  A method of controlling the flow of one or more utilities responsive to seismic events, 5said one or more utilities chosen from the group of utilities consisting of gas, water, electricity and oil, the method comprising the steps of: detecting physical seismic effects produced by a seismic event by a ground-based physical seismic event monitoring system; detecting atmospheric seismic effects produced by a seismic event by a satellite-based 10atmospheric seismic event monitoring system, wherein said atmospheric seismic effects comprise high atmospheric LAI effects which are not detectable by said ground-based physical seismic event monitoring system; interpreting information received from either or both of said ground-based physical seismic event monitoring system and said satellite-based atmospheric seismic event monitoring 15system, determining the likelihood of potential surface damage resulting from said seismic event, determining the region to be adversely affected by the seismic event, and initiating an immediate alert protocol whereby alert and utilities control signals are distributed to one or more broadcasting systems; broadcasting said alert and utilities control signals to signal receivers within the region 20previously determined to be adversely affected by the seismic event, said signal receivers comprising utilities control units adapted to control utilities control mechanisms adapted to stop the flow of said one or more utilities;  E12586.1CCIPU-25-wherein said utilities control units include utilities control units controlling utilities control mechanisms stopping distribution of electricity through an electrical grid containing one or more transformers; 
wherein said utilities control units further include utilities control units controlling utilities control mechanisms actuating said utilities control mechanisms to stop the flow of said one or more utilities.
:  A seismic event responsive alert and utilities control system comprising a ground-based physical seismic event monitoring system adapted to detect physical seismic effects produced by a seismic event, a satellite-based atmospheric seismic event monitoring system, one or more broadcasting systems, one or more utilities control units, one or more utilities metering devices, and one or more utilities control mechanisms; wherein said physical seismic effects comprise geological, surface and near-surface effects produced by the seismic event, and wherein said atmospheric seismic effects comprise one or more high atmospheric LAI effects which are not detectable by said ground-based physical seismic event monitoring system, said one or more high atmospheric LAI effects chosen from the group of high atmospheric LAI effects consisting of electromagnetic radiation disrupting or altering electromagnetic fields, ionosphere plasma and high-energy particles; a data analysis processor system adapted to interpret information received from either or both of said ground-based physical seismic event monitoring system and said satellite-based atmospheric seismic event monitoring system, determine the likelihood of potential surface damage resulting from said seismic event within less than proximately two hours, determine the likely region to be adversely affected by the seismic event, and initiate an immediate alert protocol whereby alert and utilities control signals are distributed to said one or more broadcasting systems; said one or more broadcasting systems adapted to deliver alert and utilities control signals to said one or more utilities control units within the likely region to be adversely affected by the seismic event in response to a seismic event, said one or more utilities control units adapted to control said one or more utilities control mechanisms; said one or more utilities metering devices adapted to monitor utilities usage; and said one or more utilities control mechanisms adapted to stop the flow of utilities, said utilities chosen from the group of utilities consisting of gas, water, electricity, and oil, and wherein said one or more utilities control units and said one or more utilities metering devices are also controlled by communications from a utilities provider; wherein said on more utilities control units each comprise one or more signal receiving devices adapted to receive said alert and utilities control signals from said one or ore broadcasting systems and a central processing unit module in communication with said one or more signal receiving devices and said one or more utilities control mechanisms, said one or more utilities control units further comprising a physical vibration sensor in communication with said central processing unit module, such that upon sensing vibrations from a seismic event, said physical vibration sensor delivers a signal to said central processing unit module, and said central processing unit module initiates an actuation signal to said one or more utilities control mechanisms, thereby stopping the flow of utilities; wherein each of said one or more utilities metering devices comprise a housing and a transmitter/receiver device wireless communication with said utilities provider, and wherein each of said one or more utilities control units are disposed within said one or ore utilities metering housings; and further wherein said one or more utilities control mechanisms are disposed apart front said one such that upon receipt of said alert and utilities control signals said one or more signal receiving devices communicate said alert and utilities control signal to said central processing unit module, and said central processing unit module initiates an actuation signal to said one or more utilities control mechanisms, thereby stopping the flow of utilities.


As shown above, claim 1 of U.S. Patent No. 10,712,720 discloses all limitations of claim 1 of the current application except that the electricity is distributed through an electrical grid containing one or more transformers and that the utilities control units further include utilities control units controlling utilities control mechanisms associated with individual transformers, such that said individual transformers may be shut down.  
Like claim 1 of U.S. Patent No. 10,712,720, Karagiannis discloses detecting impending catastrophic events, such as earthquakes, by receiving early warnings that the events will occur.  Karagiannis recognizes that it would be advantageous to preemptively shut off key electric grid power supply components in vulnerable areas in response to receiving an early warning of an impending catastrophic event in order to reduce electric recovery time after the catastrophic event because severe damage would be avoided or reduced [pages 6-7, 26 and 39].  Karagiannis further discloses that key electric grid power supply components may include transformers [pages 6-7].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Karagiannis teachings to claim 1 of U.S. Patent No. 10,712,720 by preemptively shutting down key electrical grid components, such as .

Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,416,6161, in view of Karagiannis et al., “Power Grid Recovery After Natural Hazard Impact”.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 10,416,616
Claim 1:  A method of controlling the flow of one or more utilities responsive to seismic events, 5said one or more utilities chosen from the group of utilities consisting of gas, water, electricity and oil, the method comprising the steps of: detecting physical seismic effects produced by a seismic event by a ground-based physical seismic event monitoring system; detecting atmospheric seismic effects produced by a seismic event by a satellite-based 10atmospheric seismic event monitoring system, wherein said atmospheric seismic effects comprise high atmospheric LAI effects which are not detectable by said ground-based physical seismic event monitoring system; interpreting information received from either or both of said ground-based physical seismic event monitoring system and said satellite-based atmospheric seismic event monitoring 15system, determining the likelihood of potential surface damage resulting from said seismic event, determining the region to be adversely affected by the seismic event, and initiating an immediate alert protocol whereby alert and utilities control signals are distributed to one or more broadcasting systems; broadcasting said alert and utilities control signals to signal receivers within the region 20previously determined to be adversely affected by the seismic event, said signal receivers comprising utilities control units adapted to control utilities control mechanisms adapted to stop the flow of said one or more utilities;  E12586.1CCIPU-25-wherein said utilities control units include utilities control units controlling utilities control mechanisms stopping distribution of electricity through an electrical grid containing one or more transformers; and actuating said utilities control mechanisms to stop the flow of said one or more utilities.
A method of controlling the flow of one or more utilities responsive to seismic events, said one or more utilities chosen from the group of utilities consisting of gas, water, electricity and oil, the method comprising the steps of: detecting physical seismic effects produced by a seismic event by a ground-based physical seismic event monitoring system; detecting atmospheric seismic effects produced by a seismic event by a satellite-based atmospheric seismic event monitoring system, wherein said atmospheric seismic effects comprise high atmospheric LAI effects which are not detectable by said ground-based physical seismic event monitoring system; interpreting information received from either or both of said ground-based physical seismic event monitoring system and said satellite-based atmospheric seismic event monitoring system, determining the likelihood of potential surface damage resulting from said seismic event, determining the region to be adversely affected by the seismic event, and initiating an immediate alert protocol whereby alert and utilities control signals are distributed to one or more broadcasting systems; broadcasting said alert and utilities control signals to signal receivers within the region previously determined to be adversely affected by the seismic event, said signal receivers comprising utilities control units adapted to control utilities control mechanisms adapted to stop the flow of said one or more utilities; and actuating said utilities control mechanisms to stop the flow of said one or more utilities.


As shown above, claim 1 of U.S. Patent No. 10,416,616 discloses all limitations of claim 1 of the current application except that the electricity is distributed through an electrical grid containing one or more transformers and that the utilities control units further include utilities control units controlling utilities control mechanisms associated with individual transformers, such that said individual transformers may be shut down.  
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouzounov et al., US Patent Application Publication no. 2016/0370478 [Ouzounov], Lu et al., US Patent Application Publication no. 2016/0203697 [Lu], and Meadows et al., US Patent Application Publication no. 2012/0274440 [Meadows]2, in view of Karagiannis et al., “Power Grid Recovery After Natural Hazard Impact”.

Regarding claims 1 and 16, Ouzounov discloses a method of controlling the flow of one or more utilities responsive to seismic events, said one or more utilities chosen from the group of utilities consisting of gas, water, electricity and oil, the method comprising the steps of: 
detecting physical seismic effects produced by a seismic event by a ground-based physical seismic event monitoring system [ground observations for automatice detection of earthquakes, paragraph 0011]; 
detecting atmospheric seismic effects produced by a seismic event by a satellite-based atmospheric seismic event monitoring system, wherein said atmospheric seismic effects comprise high atmospheric LAI effects which are not detectable by said ground-based physical seismic event monitoring system [monitoring of atmospheric and ionospheric physical precursors (including LAIC processes) for automatic detection of earthquakes, paragraphs 0011 and 0013-0015]; 

Ouzounov does not disclose one or more broadcasting systems to deliver alert and control signals to users when a seismic event is detected. Like Ouzounov, Lu discloses an earthquake detection system. Lu recognizes that it would be beneficial to broadcast earthquake detection alert signals so that contingency measures may be taken to limit earthquake related damages [paragraphs 0005-0007 and 0014], Specifically, Lu discloses earthquake alarm broadcasting equipment that receives detected earthquake information and broadcasts earthquake alarms and contingency measures to appropriate regions when an impending earthquake is detected [paragraphs 0014-018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Lu earthquake alarm broadcasting teachings to the Ouzounov earthquake detection system in order to allow the public to be alerted and take damage reducing contingency measures when impending earthquakes are predicted [Lu, paragraphs 0005-0007 and 0014].
Ouzounov and Lu do not disclose signal receivers comprising utility control units to stop of the flow of utilities in response to receiving the broadcasted earthquake alerts. Like Ouzounov and Lu, Meadows discloses an earthquake detection system.  Hanrahan 
Ouzounov, Lu and Meadows do not disclose that the utilities control units further include utilities control units controlling utilities control mechanisms associated with individual transformers, such that said individual transformers may be shut down.  
Like Ouzounov, Lu and Meadows, Karagiannis discloses detecting impending catastrophic events, such as earthquakes, by receiving early warnings that the events will occur.  Karagiannis recognizes that it would be advantageous to preemptively shut off key electric grid power supply components in vulnerable areas in response to receiving an early warning of an impending catastrophic event in order to reduce electric recovery time after the catastrophic event because severe damage would be avoided or 
Regarding claim 2, Ouzounov further discloses that the physical seismic effects comprise one or more of the group of physical seismic effects consisting of geological, surface and near-surface effects produced by the seismic event [paragraphs 0011 and 0013-0015].
	Regarding claims 3 and 4, Ouzounov further discloses that the LAI effects comprise one or more of the group of LAI effects consisting of electromagnetic radiation disrupting or altering electromagnetic fields, ionosphere plasma and high-energy particles [paragraphs 0011 and 0013-0015].
Regarding claim 5, Lu further discloses that the one or more broadcasting systems comprise one or more of the group of broadcasting systems consisting of Internet service providers, cell phone wireless carriers, satellite phone service providers, commercial or residential monitoring service providers, radio frequency transmitters or stations, and public service warning systems [paragraph 0023].
Regarding claims 6 and 7, Meadows further discloses that the signals receivers further comprise one or more of the group of signal receivers consisting of processors, 
Regarding claims 8-12, Meadows further discloses that the meters include circuitry enabling communication of monitored data relating to conditions present at the meter to a utility company for facilities control [paragraphs 0026-0027].  Meadows does not explicitly disclose that warnings of dangerous conditions are communicated from the meter to the utility company or facilities control.  Examiner takes official notice that electrical power meters and substation equipment before the effective filing date of the claimed invention conventionally included functionality for monitoring conditions and communicating warning signals to utility provides or facilities control in response to detecting dangerous conditions.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional dangerous condition detection and warning capabilities in the Ouzounov, Lu, Meadows and Karagiannis system.
Regarding claims 13 and 14, Meadows further discloses transmitting a signal to said utilities control unit to re-open the flow of said one or more utilities [paragraphs 0026 and 0035].
Regarding claims 17-19, Ouzounov, Lu, Meadows and Karagiannis, as described above, disclose a method of controlling the flow of one or more utilities responsive to seismic events.  Lu further discloses that the one or more broadcasting systems comprise one or more of the group of broadcasting systems consisting of Internet service providers, cell phone wireless carriers, satellite phone service providers, commercial or residential monitoring service providers, radio frequency transmitters or stations, and public service warning systems [paragraph 0023] and Meadows further 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        April 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 10,416,616 was cited in the 10/30/19 IDS.
        2 Ouzounov, Lu and Meadows were cited in the 10/30/19 IDS.